Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-17-00556-CV

                            IN THE INTEREST OF S.R.V., a Child

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA01961
                          Honorable Richard Garcia, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED.

        We order that appellee, the Texas Department of Family and Protective Services, recover
its costs of appeal, if any, from appellant Grandmother.

       SIGNED January 31, 2018.


                                                  _____________________________
                                                  Marialyn Barnard, Justice